       Case: 1:19-cv-01557 Document #: 19 Filed: 05/01/19 Page 1 of 1 PageID #:62



                               UNITED STATES DISTRICT COURT
                                   Northern District of Illinois
                                   219 South Dearborn Street
                                     Chicago, Illinois 60604

Thomas G. Bruton                                                                   312-435-5670
Clerk



                                          May 1, 2019


Dorothy Brown, Clerk
Circuit Court of Cook County
Richard J. Daley Center
50 W. Washington Street
Chicago, IL 60602

Re: Johnson v. Federal Express Corporation et al
USDC Case Number: 1:19-cv-01557
Circuit Court Case Number: 2019L000796


Dear Clerk:


A certified copy of an order entered on April 30, 2019 by the Honorable Harry D. Leinenweber,
remanding the above-entitled case back to the Circuit Court of Cook County, Illinois is herewith
transmitted to you for your files.


                                             Sincerely yours,
                                             Thomas G. Bruton, Clerk

                                             By: /s/ Jessica J. Ramos
                                                Deputy Clerk




Enclosure(s)




Rev. 10/05/2016
